Citation Nr: 1757468	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-13 473	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office and was remanded in July 2016.

In April 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Appellant's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2017) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that he has PTSD related to his military service, however, the Board finds the most probative evidence is against a finding that the Veteran has PTSD.

The Veteran underwent VA examination in connection with his claim in December 2012 and December 2014.  Both examiners opined that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not experience chronic or persistent re-experiencing of the traumatic event or intrusion symptoms.  However, as these opinions did not address the Veteran's reports of experiencing flashbacks while receiving treatment, the Board found the opinions insufficient and remanded the claim for an additional opinion.  In September 2016, the December 2014 VA examiner provided an addendum opinion and again opined that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not meet the re-experiencing criterion.  In support of the opinion, the examiner opined that the Veteran did not present with clinically significant and distressing intrusion symptoms and did not describe any specific memories directly related to his experiences in Vietnam or to any specific triggers for psychological distress or reactivity or reference any flashbacks or nightmares.  The examiner further noted that a review of the record revealed no description of flashbacks by any mental health provider but, rather, that flashbacks were noted only by an internal medicine doctor and a non-psychiatric registered nurse in the course of non-mental health evaluations.  Thus, the examiner concluded that these providers were most likely noting flashbacks based only on the Veteran's self-report.  The examiner also stated that flashbacks are a very specific psychiatric phenomenon that involves dissociative reactions in which the individual feels or acts as if traumatic event are recurring and would not be possible in a situation where the traumatic event is not remembered; the Veteran has denied having memories of Vietnam.  Following discussion of the above, the examiner ultimately concluded that it was less likely than not that the Veteran met the re-experiencing criterion or the diagnostic criteria for PTSD.

Upon review, the Board finds that the most probative evidence weighs against a finding that the Veteran has PTSD.  The Board notes that the Veteran's VA treatment records do reflect a diagnosis of PTSD, primarily by history or as a suggested or provisional diagnosis from a social worker based on screenings.  Upon review, however, the Board finds the conclusion of the VA examiners, as specifically clarified by the September 2016 VA examiner, that the Veteran does not meet the criteria for a diagnosis of PTSD more probative than the findings noted in the treatment records.  In that regard, the findings made in conjunction with the VA examination were the result of comprehensive psychological testing and review of the entire record, and provide thorough rationales for the conclusions reached, whereas the Veteran's treating providers did not necessarily administer objective tests or review the entire record and, in any event, did not provide rationales for the diagnostic conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

To the extent that the Veteran has contended that he has PTSD, he has not shown that he has specialized training sufficient to diagnose PTSD or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report his symptoms, the diagnosis of PTSD is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability existed and the etiology of such is not competent medical evidence.  

The Board is sympathetic to the Veteran's claim.  In that regard, the Board notes that the Veteran is service-connected and receiving compensation for a number of other acquired psychiatric disorders which have been found to be related to service.  With respect to PTSD, however, the Board is cognizant that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in the absence of competent evidence showing a current diagnosis of PTSD, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for PTSD is denied. 




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


